Case: 17-10107      Document: 00514248207         Page: 1    Date Filed: 11/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 17-10107                                    FILED
                                  Summary Calendar                          November 24, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EMILIO GARCIA-PINEDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-194-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Emilio Garcia-Pinedo pleaded guilty without the benefit of a plea
agreement to illegally reentering the country after he had been removed. The
district court imposed a 48-month prison sentence, which was more than twice
the high-end of the 15-to-21-month advisory guidelines range. Garcia-Pinedo
appeals, contending that the sentence is substantively unreasonable because,
in his view, the court did not adequately account for certain aspects of his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10107     Document: 00514248207      Page: 2    Date Filed: 11/24/2017


                                  No. 17-10107

history and characteristics and the degree of the variance was too large under
the totality of the circumstances. Our review is for abuse of discretion. United
States v. Nguyen, 854 F.3d 276, 283 (5th Cir. 2017).
      The district court explicitly stated that it took into account Garcia-
Pinedo’s arguments, specifically referencing his motivation for returning to the
United States.     However, it determined that a sentence well above the
guidelines range was warranted based on the 18 U.S.C. § 3553(a) factors,
especially Garcia-Pinedo’s history and characteristics, the need to promote
respect for the law, and to deter Garcia-Pinedo from returning the United
States. Furthermore, even where, as here, the sentence is substantially above
the guidelines range, we defer to the district court’s determination that the
sentencing factors support it. See id. Though a “major deviation from the
Guidelines range requires a greater justification than a minor one,” United
States v. Fraga, 704 F.3d 432, 440 (5th Cir. 2013), the district court here gave
sufficient   “individualized,   case-specific   reasons”    to   substantiate   the
“significant variance,” Nguyen, 854 F.3d at 283 (internal quotation marks and
citation omitted). The court was particularly concerned with Garcia-Pinedo’s
nine previous deportations and his ten illegal reentries. It also observed that
some of those reentries came shortly after deportations and reasoned that
Garcia-Pinedo had not been deterred by his prior illegal reentry conviction.
      Garcia-Pinedo has not shown that his sentence “(1) does not account for
a factor that should have received significant weight, (2) gives significant
weight to an irrelevant or improper factor, or (3) represents a clear error of
judgment in balancing the sentencing factors.” Id. (internal quotation marks
and citation omitted). Accordingly, the judgment is AFFIRMED.




                                         2